Citation Nr: 0624911	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  06-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $11,517.00.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.  The appellant is the veteran's spouse and guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the appellant's request 
for a waiver of an overpayment in the amount of $11,517.00.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
submitted in December 2005, the appellant requested that she 
be scheduled for a video conference hearing at a local VA 
Regional Office.  Accordingly, this case is hereby remanded 
for the following action:

The appellant should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at a local VA Regional 
Office as soon as practicable.  Once the 
appellant has been afforded the requested 
hearing, or in the event that she 
withdraws her hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration. 

The appellant is reminded that she has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant unless she is 
so notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


